761 P.2d 524 (1988)
306 Or. 659
EUGENE EDUCATION ASSOCIATION, Petitioner On Review,
v.
EUGENE SCHOOL DISTRICT 4J, Respondent On Review.
Eugene School District 4J, Respondent On Review,
v.
Eugene Education Association, Petitioner On Review.
UP-8-87, UP-18-87; CA A43726; SC S35366.
Supreme Court of Oregon, In Banc.
September 20, 1988.
Henry H. Drummonds of Durham, Drummonds, Smith & Wiser, Portland, filed the petition on behalf of the petitioner on review.
No appearance contra.
Prior report: 91 Or.App. 78, 754 P.2d 580.
MEMORANDUM OPINION.
The Petition for Review is allowed. The decision of the Court of Appeals is vacated. The case is remanded to the Court of Appeals with instructions to dismiss as moot.